 


114 HRES 602 EH: Electing certain Members to standing committees of the House of Representatives.
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 
2d Session 
H. RES. 602 
In the House of Representatives, U. S.,

February 4, 2016
 
RESOLUTION 
Electing certain Members to standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on the Budget:Mr. Guinta, to rank immediately after Mr. Stutzman; and Mr. Johnson of Ohio.

Committee on Transportation and Infrastructure:Mr. Bost.   Karen L. Haas,Clerk. 